Title: To George Washington from Lieutenant Osgood Carleton, 10 May 1780
From: Carleton, Osgood
To: Washington, George


          
            Sir.
            Boston May 10th 1780.
          
          It is with reluctance that I trouble your Excellency with this letter, being fully Sensible you have enough to do with matters of far greater importance; but being advised thereto by the Hon. Genl Heath, I take this method to beg your Excellencies Advice and direction, with respect to the detachment of Invalids (to which I belong) Stationed in this Town—We are destitu[t]e of any Inspector neither is there any Pay Master Genl who will Act as Such in this Department; and have received no pay Since October last, I beg the favour to be informed, how we are to be inspected; by whom, when and where, we may receive our pay.
          General Heath informed me, that he thought Some Officer of our Corps would be Appointed to Inspect the Troops here, if application were made, but that the Said Appointment he Supposed was lodged with the Inspector General, who he Supposed would Consult him (as he is Acquainted with our Officers) who to appoint, if this takes place. We could wish to have it done while General Heath is here if convenient. if it does not take place, we only beg to be informed how we are to proceed in future to get our pay.
          I should not have made this appearance, had it not been Strongly recommended by Genl Heath, I hope your Excellency will overlook the incorrectness of the Composition, as I am no Scholar; and permit me to Subscribe myself, with the greatest respect. Your Excellencies Most Obedt Humble Servt
          
            Osgood Carleton, Lieut. of Invalids.
          
        